Order entered December 30, 2013




                                                 In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00999-CV

                               LOUIS MARTIN, JR., Appellant

                                                  V.

                 U.S. MERCHANTS FINANCIAL GROUP, INC., Appellee

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 10-15757

                                            ORDER
        We GRANT appellant’s December 23, 2013 unopposed motion to supplement the clerk’s

record and ORDER Dallas County District Clerk Gary Fitzsimmons to file a supplemental

clerk’s record containing a copy of the “Order Granting Martin’s Motion to Quash Service of

Process for Lack of Personal Jurisdiction.” The record shall be filed no later than January 6,

2014.

        We DIRECT the Clerk of the Court to send copies of this order to Gary Fitzsimmons,

Dallas County District Clerk, and the parties.



                                                          /s/   ELIZABETH LANG-MIERS
                                                                JUSTICE